Anchumdia v Tahl Propp Equities, LLC (2014 NY Slip Op 08729)





Anchumdia v Tahl Propp Equities, LLC


2014 NY Slip Op 08729


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Gonzalez, P.J., Tom, Friedman, Acosta, Moskowitz, JJ.


105436/10 13756A 13756

[*1] Olga Anchumdia, Plaintiff-Appellant,
vTahl Propp Equities, LLC, et al., Defendants-Respondents.


Mark L. Lubelsky and Associates, New York (Simon I. Malinowski of counsel), for appellant.
Lewis Brisbois Bisgaard & Smith LLP, New York (Nicholas Hurzeler of counsel), for Tahl Propp Equities, LLC, Manhattan North Management Co., Inc. and Upaca Terrace Houses, Inc., respondents.
Ken Maguire & Associates PLLC, Garden City (Kenneth R. Maguire of counsel), for Aargo Services, Inc., respondent.

Order, Supreme Court, New York County (Louis B. York, J.), entered May 13, 2013, which granted the motion of defendants Tahl Propp Equities, LLC, Manhattan North Management Co., Inc. and Upaca Terrace Houses, Inc. for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs. Order, same court and Justice, entered May 10, 2013, granting the motion of defendant Aargo Services, Inc. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
In this premises liability action, defendants demonstrated that they satisfied the duty to provide minimal security precautions by providing locking doors, video cameras monitoring the front entrance and the lobby, and an unarmed security guard who monitored the entire building (James v Jamie Towers Hous. Co. , 99 NY2d 639, 640 [2003]). While plaintiff further asserts that defendants negligently performed a duty they voluntarily undertook, she does not argue, and did not adduce any evidence below, that she neglected to take certain other precautions or tailored her conduct based on the provision of guards in the lobby, and thus cannot show reliance on such voluntary undertaking (Nallan v Helmsley-Spear, Inc. , 50 NY2d 507, 521-523 [1980]). Accordingly, defendant's motion was properly granted.
Moreover, defendant security company Aargo Services, Inc. owed no duty to plaintiff. Plaintiff was not a third-party beneficiary of the security agreement between it and the building manager (Pagan v Hampton Houses , 187 AD2d 325, 325 [1st Dept 1992]), and because Aargo did not displace the building owners and manager's duty to maintain the premises safely, Aargo [*2]cannot be liable in tort to plaintiff for the performance of its contractual duty to the building owners and managers (Espinal v Melville Snow Contrs.,  98 NY2d 136, 140 [2002]; cf. Palka v Servicemaster Mgt. Servs. Corp. , 83 NY2d 579, 587-589 [1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK